UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1684


THURMOND R. GUESS, SR.,

                    Plaintiff - Appellant,

             v.

SHARON Y. HIPPS; STATE FARM INSURANCE; H. RANALD STANLEY;
JOHN AUSTIN HOOD; GALLIVANT WHITE BOYD; JOHNSTON COX;
WILLIAM P. A. BUYCK, JR.; GEICO INDEMNITY CO.; ELLIOT B. DANIELS;
SOUTH CAROLINA DEPARTMENT OF MOTOR VEHICLES; SHIRLEY H.
RIVERS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:19-cv-00400-CMC)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurmond R. Guess, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thurmond R. Guess, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his civil rights action under

28 U.S.C. § 1915(e)(2)(B) (2012) and the district court’s order denying Guess’ Fed. R. Civ.

P. 59(e) motions. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Guess v. Hipps, No. 3:19-cv-00400-

CMC (D.S.C. May 23 & June 19, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2